Citation Nr: 0217674	
Decision Date: 12/06/02    Archive Date: 12/12/02

DOCKET NO.  99-18 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to 
December 1945.  The veteran received the Purple Heart.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In June 2001, the Board remanded this 
case for further development.


FINDINGS OF FACT

1.  The veteran injured his neck and low back in combat.

2.  The veteran's current cervical spine disorder is not 
related to any disease or injury incurred during active 
military service.

3.  The veteran's current lumbar spine disorder is not 
related to any disease or injury incurred during active 
military service.


CONCLUSIONS OF LAW

1.  A cervical spine disorder to include degenerative joint 
disease of the cervical spine was not incurred in or 
aggravated by service or manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2002).

2.  A lumbar spine disability to include degenerative joint 
disease of the lumbar spine was not incurred in or 
aggravated by service or manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for neck and back 
disorders.  The veteran contends that he injured his neck 
and back during service when his vehicle hit a land mine and 
he was thrown out.

Service connection may be granted for disability arising 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West Supp. 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).  

Service connection for arthritis may be presumed if it 
became manifest to a degree of 10 percent or more during the 
first year after the veteran's final separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease in service.  
See Pond v. West, 12 Vet. App. 341 (1999); Watson v. Brown, 
4 Vet. App. 309, 314 (1993). 

In the case of a veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
the Secretary of the VA shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation 
of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304.  The U.S. Court of Appeals for 
Veterans Claims (CAVC) has clarified that the term 'service 
connection' is used in section 1154(b) to refer to proof of 
incurrence or aggravation, rather than to the legal standard 
for entitlement to payments for disability.  Velez v. West, 
11 Vet. App. 148 153 (1998).

The Federal Circuit held that, while § 1154(b) does not 
create a statutory presumption that a combat veteran's 
alleged disease or injury is service-connected, it does 
considerably lighten the burden on the veteran who seeks 
benefits for an allegedly service-connected disease or 
injury and who alleges that the disease or injury was 
incurred in, or aggravated by, combat service.  Collette v. 
Brown, 82 F. 3d 389, 392 (1996) (citations omitted).

Service medical records reflect that the veteran sustained 
an injury to his left hand and wrist due to a land mine 
explosion in 1944.  Medical reports indicate that the 
veteran was thrown from a jeep, landing on his head and left 
arm.  The only treatment was for left wrist and hand.  
Service medical records do not disclose complaints, 
findings, or treatment for either a neck or back disorder.  
The veteran's December 1945 separation examination noted 
that the veteran received right leg and left arm injuries in 
1944.  Evaluation revealed a normal spine and neck with no 
abnormalities of the right leg.   

Private medical records from Dr. H.W. Roberts, an osteopath, 
show treatment for complaints of left neck and low back from 
1971 to 1982.  An April 1978 medical notation of catch in 
the low back shows no trauma.  Diagnoses included cervical 
and lumbar myofascitis.

In several letters from March 1998 to September 1998, Dr. W. 
J. Rooney, a chiropractor, stated that the veteran reported 
a history of injury in land mine explosion in 1944 where he 
was thrown from a jeep and landed on his back and neck.  Dr. 
Rooney reported that he treated the veteran since 1981 for 
cervico-brachial neuralgias and lumbosacral conditions.  Dr. 
Rooney opined that the veteran's current back and neck 
disorders are directly related to injury sustained in 
service.

In February 1999, Dr. J. T. Hancock reported that he has 
treated the veteran for the past year for neck pain and 
stiffness.  Dr. Hancock stated that the veteran reported 
that he injured his neck during service in WWII.  A CT scan 
of the cervical spine revealed severe degenerative changes 
of the cervical discs with osteophytes.

In a November 1999 letter, Dr. Rooney reported that he 
reviewed the veteran's service medical and private medical 
records and opined that the veteran's present condition is 
result of trauma received in the land mine explosion in 
service.

A July 2001 VA examination report notes that the veteran's 
claim folder was reviewed.  The veteran complained of 
cervical pain with radicular left arm pain and lumbar pain 
with radicular right leg pain.  The veteran reported that he 
began experiencing symptoms as result of injury in service 
when he was thrown from a jeep which had hit a land mine.  
Following examination and review of medical records, the 
impression included cervical and lumbar degenerative joint 
disease.  The VA physician stated that he could not 
conclusively demonstrate that the cervical degenerative 
changes can be directly tied to his reported injuries in 
service.  According to the VA physician, the findings appear 
to be suggestive of typical degenerative changes in patients 
of this age group.  The VA physician noted that further 
studies of the cervical and lumbar spine show a peculiar 
apparent fusion of the anterior portion of both regions.  
The VA physician stated that there was a question as to 
whether this ossification could represent a genetic issue or 
less likely a traumatic issue.  The VA physician concluded 
that with trauma, one would expect to see more specific 
localization of the trauma suggestive of a specific injury, 
rather that involvement of the much larger portion of the 
cervical or lumbar spine. 

The veteran submitted several statements that he injured his 
back in service and continued to experience neck and back 
problems thereafter.  The veteran is competent to say what 
part of his body was injured in the land mine explosion, 
notwithstanding that the service medical records do not 
reflect neck or back involvement.  Furthermore, as a combat 
veteran injured in combat, his statements must be accepted 
as proof of such injury, unless there is clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).  
In this case, although the service medical record contains 
no mention of neck or back involvement, it does mention that 
he landed on his head, which may reasonably be expected to 
affect the neck.  Injury to the low back is also not 
inconsistent with the type of trauma experienced by the 
veteran.  The Board finds that the evidence supports the 
veteran's contention that his neck and low back were injured 
in the land mine explosion.  

However, the fact of injury is not sufficient to establish 
service connection.  There must be competent medical 
evidence that a current disability is related to the injury 
in service.  For this evidence, the veteran is not 
competent.  There is no evidence of record that the veteran 
has specialized medical knowledge, thus he is not competent 
to offer medical opinion as to cause or etiology of the 
claimed disability.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

Service medical records show no complaints, findings, or 
treatment for neck or back injuries, and there are no 
medical records showing findings or diagnoses of 
degenerative disease of the neck or back within one year of 
the veteran's discharge.
Although the veteran reported that he has had neck and back 
pain since separation from service, the first evidence of 
back complaints subsequent to service was in the early 
1970s, more than 25 years after service. 

There are of record three medical opinions concerning the 
etiology of the veteran's current neck disorder, and two 
relating to the back disorder.  The Board must evaluate the 
credibility and probative weight of each of these opinions.  
Dr. Hancock's February 1999 statement that the veteran's 
neck disorder was likely related to the injury sustained in 
service in 1944 was based on the veteran's report that he 
injured his neck in service.  While such injury in service 
is conceded, there is no evidence that Dr. Hancock took into 
account the veteran's medical history as shown by his 
service medical records and post-service treatment, and Dr. 
Hancock had been treating the veteran for only a year.  
Furthermore, Dr. Hancock did not provide a rationale for his 
opinion.  CAVC has determined that the history that the 
veteran provided does not transform that history into 
medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  Thus, Dr. Hancock's opinion carries little 
weight.  

Medical records of Dr. Roberts merely provide findings and 
treatment of neck and back disorders, but do not contain any 
opinion relating these findings to the veteran's service.  
In November 1999, Dr. Rooney stated that after reviewing the 
veteran's service medical records and treating the veteran 
since 1981, it was his opinion that the veteran's present 
condition was the result of trauma in service.  However, Dr. 
Rooney did not provide any medical basis for his opinion.  
While Dr. Rooney had a longer period of time in which to 
become familiar with the veteran's medical condition, he did 
not begin treating the veteran until 36 years after the 
veteran's military service.  Furthermore, although he said 
he reviewed the veteran's service medical records, there is 
nothing in the service medical records showing complaints, 
treatment, or diagnoses of neck or back disorders.  Without 
a rationale for his opinion, it carries little weight. 

In contrast, in a July 2001 VA opinion, a VA physician, 
after reviewing the veteran's entire claims file including 
his service medical records and Dr. Rooney's letters, opined 
that the veteran's degenerative joint disease of the 
cervical and lumbar spine were due to aging and not to the 
veteran's injuries in service many years ago.  The VA 
physician states that the basis for his opinion is that with 
traumatic injuries, one would expect to see more specific 
localization of the trauma suggestive of a specific injury, 
rather than involvement of the much larger portion of the 
cervical or lumbar spine.  According to the VA physician, 
the veteran's degenerative joint disease of the cervical and 
lumbar spine is that consistent with the aging process.  
Accordingly, the Board finds the medically based opinion by 
the VA physician to be more probative, persuasive, and 
entitled to greater weight.

Based on review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
a finding that the veteran's current neck and back disorders 
began during service or that any form of arthritis of the 
neck or back developed within one year after service.  
Therefore, the claims for service connection are denied.

VCAA

There was a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  
This law redefined the obligations of VA with respect to the 
duty to assist and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  38 C.F.R. § 3.159.

First, VA has a duty to provide an appropriate claim form 
and to notify the veteran of any information and evidence 
needed to substantiate and complete a claim. 38 U.S.C.A. 
§§ 5102 and 5103; 38 C.F.R. § 3.159(b).  There is no issue 
as to providing an appropriate application form, or 
completeness of the application.  The veteran filed the 
appropriate form in April 1998.  

In the circumstances of this case, the veteran has been 
advised of the applicable laws and regulations, and the 
evidence needed to substantiate his claim by a June 2001 
Board remand, July 2001 letter and an October 2002 
supplemental statement of the case.  Specifically, the 
veteran was told that VA would obtain all relevant evidence 
in the custody of a federal department or agency, including 
VA, Vet Center, service department, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment for his claimed disabilities, 
or to provide a properly executed release so that VA could 
request the records for him.  The veteran was asked to 
advise VA if there were any other information or evidence he 
considered relevant to his claim so that VA could help him 
by getting that evidence.  He was also advised what evidence 
VA had requested and that a VA examination would be 
scheduled for him.  The veteran did not respond.  Thus, VA's 
duty to notify has been fulfilled.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The record shows that the RO 
has secured the veteran's service medical records, his VA 
and private clinical records, and VA examination reports.   

In view of the foregoing, the Board finds that all 
reasonable efforts to secure and develop the evidence that 
is necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original 
jurisdiction.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to establish his claim.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Service connection for a cervical spine disorder is denied.  
Service connection for a lumbosacral spine disorder is 
denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

